 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12    MOIZEZ M. MUNOZ,                                  Case No. 1:18-cv-01665-DAD-EPG (PC)
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    UNDERWOOD, et al.,
16                        Defendants.
17

18          Moizez Munoz (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. §1983. The Court has determined that this case

20   will benefit from a settlement conference. Therefore, this case will be referred to Magistrate

21   Judge Dennis M. Cota to conduct a settlement conference at the United States District Court, 501

22   I Street, Sacramento, California, 95814, in Courtroom #4, on April 17, 2020, at 10:00 a.m. The

23   Court will issue the necessary transportation order in due course.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. A settlement conference is set for April 17, 2020, at 10:00 a.m., at the United States

26                District Court, 501 I Street, Sacramento, California, 95814, in Courtroom #4, before

27                Magistrate Judge Dennis M. Cota.

28          2. A representative with full and unlimited authority to negotiate and enter into a binding

                                                        1
 1

 2                settlement on Defendants’ behalf shall attend in person.1

 3            3. Those in attendance must be prepared to discuss the claims, defenses, and damages at

 4                issue in this case. The failure of any counsel, party, or authorized person subject to

 5                this order to appear in person may result in the imposition of sanctions. In addition,

 6                the conference will not proceed and will be reset to another date.

 7            4. Parties are directed to submit confidential settlement statements no later than April 6,

 8                2020, to dmcorders@caed.uscourts.gov. Plaintiff shall mail his confidential

 9                settlement statement Attn: Magistrate Judge Dennis M. Cota, USDC CAED, 2986

10                Bechelli Lane, Suite 300, Redding, California, 96002, so it arrives no later than April

11                6, 2020. The envelope shall be marked “CONFIDENTIAL SETTLEMENT

12                STATEMENT.” Parties are also directed to file a “Notice of Submission of

13                Confidential Settlement Conference Statement” (see L.R. 270(d)). Settlement

14                statements should not be filed with the Clerk of Court nor served on any other

15                party. Settlement statements shall be clearly marked “confidential” with the date and

16                time of the settlement conference indicated prominently thereon.

17            5. The confidential settlement statement shall be no longer than five pages in length,

18                typed or neatly printed, and include the following:

19                a. A brief statement of the facts of the case.

20                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
21                     which the claims are founded; a forthright evaluation of the parties’ likelihood of

22
              1
                While the exercise of its authority is subject to abuse of discretion review, “the district court has the
23   authority to order parties, including the federal government, to participate in mandatory settlement conferences… .”
     United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th
24   Cir. 2012) (“the district court has broad authority to compel participation in mandatory settlement conference[s].”).
     The term “full authority to settle” means that the individuals attending the mediation conference must be authorized
25   to fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
 1

 2                 prevailing on the claims and defenses; and a description of the major issues in

 3                 dispute.

 4              c. A summary of the proceedings to date.

 5              d. An estimate of the cost and time to be expended for further discovery, pretrial, and

 6                 trial.

 7              e. The relief sought.

 8              f. The party’s position on settlement, including present demands and offers and a

 9                 history of past settlement discussions, offers, and demands.

10              g. A brief statement of the party’s expectations and goals for the settlement

11                 conference, including how much the party is willing to accept and/or willing to

12                 pay.

13              h. If the parties intend to discuss the joint settlement of any other actions or claims

14                 not in this suit, a brief description of each action or claim as set forth above,

15                 including case number(s) if applicable.

16
     IT IS SO ORDERED.
17

18     Dated:     February 19, 2020                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28

                                                       3
